363 S.W.3d 133 (2012)
David DEHART, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 96682.
Missouri Court of Appeals, Eastern District.
January 17, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 1, 2012.
Application for Transfer Denied May 1, 2012.
Lisa M. Stroup, St. Louis, MO, for Movant/Appellant.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, for Respondent/Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
David Dehart (Appellant) appeals from the motion court's order and judgment denying his Motion to Reopen his post-conviction *134 proceedings. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's denial of Appellant's Motion to Reopen was not clearly erroneous. Gehrke v. State, 280 S.W.3d 54, 56 (Mo. banc 2009). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).